DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment filed 4/5/2021 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Non-Final Office Action mailed on 1/13/2021.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  

Allowable Subject Matter
Claims 1-12 and 15-20 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
providing the sequence of data as input to a recurrent neural network, the recurrent neural network comprising an input layer, one or more hidden layers of nodes, and an output layer, the one or more hidden layers prior to the output layer; and extracting a feature vector from a hidden layer of the recurrent neural network, the hidden layer prior to the output layer. wherein the feature vector is generated by the hidden layer responsive to providing the sequence data as input to the recurrent neural network; clustering the extracted feature vectors generated from the hidden layer prior to the output layer of the recurrent neural network, each extracted feature vector corresponding to one of the sequences of data, the clustering generating to a plurality of clusters of feature vectors; for each cluster, determining one or more salient features characterizing the cluster; and sending information describing the clusters to a client device for presentation via a user interface, as recited in claim , and similarly recited in claims 11 and 12. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898